State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   May 7, 2015                     518799
                                                       518803
________________________________

In the Matter of the Claim of
   LAURA D. RACE,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing
   Business as PRESS &
   SUN-BULLETIN,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 1.)
________________________________            MEMORANDUM AND ORDER

In the Matter of the Claim of
   MICHAEL HARASTA,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing
   Business as PRESS &
   SUN-BULLETIN,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 2.)
________________________________


Calendar Date:   March 25, 2015

Before:   Lahtinen, J.P., McCarthy, Garry and Lynch, JJ.

                             __________
                              -2-                518799
                                                 518803

      Bond, Schoeneck & King, PLLC, Syracuse (Peter A. Jones and
Daniel J. Pautz of counsel) and The Zinser Law Firm, P.C.,
Nashville, Tennessee (L. Michael Zinser admitted pro hac vice),
for appellant.

      James W. Cooper, Warrensburg, for Laura D. Race and
another, respondents.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for Commissioner of Labor, respondent.

      Satterlee Stephens Burke & Burke LLP, New York City (Mark
A. Fowler of counsel), for New York News Publishers Association,
amicus curiae.


                           __________


McCarthy, J.

      Appeals from four decisions of the Unemployment Insurance
Appeal Board, filed July 5, 2013 and July 9, 2013, which ruled,
among other things, that Gannett Satellite Information Network,
Inc. is liable for additional unemployment insurance
contributions based on remuneration paid to claimants and others
similarly situated.

      Claimants contracted with Gannett Satellite Information
Network, Inc. to deliver newspapers and other publications.
After claimants applied for unemployment insurance benefits, the
Unemployment Insurance Appeal Board ultimately determined that
claimants were employees of Gannett and that Gannett was liable
for contributions based on remuneration paid to claimants and
others similarly situated. Gannett appeals.

      For the purposes of determining whether an employment
relationship existed, the contracts that Gannett entered into
with claimants are identical in all relevant respects to those
examined in Matter of Armison (Gannett Co., Inc.–Commissioner of
                              -3-                  518799
                                                   518803

Labor) (122 AD3d 1101 [2014], lv dismissed 24 NY3d 1209 [2015]),
Matter of Gager (Commissioner of Labor) (___AD3d ___, 4 NYS3d 784
[2015]) and Matter of Travis (Commissioner of Labor) (___ AD3d
___, 2015 NY Slip Op 03001 [2015]). For the reasons discussed in
those decisions, substantial evidence supports the Board's
determinations that claimants were employees (see Matter of
Travis [Commissioner of Labor], 2015 NY Slip Op 03001 at *1;
Matter of Gager [Commissioner of Labor], 4 NYS3d at 785; Matter
of Hunter [Gannett Co., Inc.–Commissioner of Labor], 125 AD3d
1166, 1167-1168 [2015]; Matter of Armison [Gannett Co., Inc.–
Commissioner of Labor], 122 AD3d at 1102-1103). Gannett's
remaining contentions are without merit.

     Lahtinen, J.P., Garry and Lynch, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court